DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14, 16-17, 19-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Urababa et al. (US 2006/0212199 A1), hereinafter Urababa.
Regarding claim 13, Urababa discloses (Fig. 1-10) a method of operating an adjustable roll stabilizer 14, 14’ of a motor vehicle (Para. [0003]), the adjustable roll stabilizer 14, 14’ has an actuator 30, 30’ which is rotatable relative to a rotational axis (Fig. 1; Para. [0048]) in order to twist two stabilizer sections 22, 22’, 24, 24’ connected thereto relative to one another about the rotational axis (Fig. 1; Para. [0048]), wherein the stabilizer sections 22, 22’, 24, 24’ are radially spaced away from the rotational axis (Fig. 1) and each is coupled to a wheel suspension 34 (Fig. 2; Para. [0049] – [0050]), the method comprising:
controlling the actuator 30 based on a system target torque S21 specified for the vehicle (Fig. 10; Para. [0069]; ‘roll moment’); and
testing the specified system target torque S21 for acceptability in relation to a roll torque distribution that is acceptable for the motor vehicle (Fig. 10; Para. [0070] – [0071]; steps S23 and S25).

Regarding claim 14, Urababa further discloses testing the system target S21 for acceptability in that for the specified system target torque a roll torque distribution obtained thereof is determined (Fig. 10; Para. [0070] – [0071]; roll torque distribution is ‘Front Actual Rotation Angle / Rear Actual Rotation Angle’), and
carrying out a comparison to see whether the roll torque distribution lies within an acceptable range (Fig. 10; Para. [0070 – [0071]; steps S23 and S25 compare roll torque distribution to acceptable ranges).

Regarding claim 16, Urababa further discloses bounding the acceptable range of the roll torque distribution by an upper limiting curve (Step S25) and a lower limiting curve (Step S23), such that an acceptable roll torque distribution exists if the determined roll torque distribution is below the upper limiting curve and above the lower limiting curve (the roll torque distribution is returned, or accepted, if it passes steps S23 and S25).

Regarding claim 17, Urababa further discloses that, if the system target torque specified for the adjustable roll stabilizer 14, 14’ leads to a roll torque distribution which is outside the acceptable range, initiating an error measure S24, S26 (Fig. 10; Para. [0070] – [0072]; if roll torque distribution is outside acceptable range it goes through S24 or S26, which change the target rotational angle).

Regarding claim 19, Urababa further discloses taking into account another system target torque specified for a further adjustable roll stabilizer 14, 14’ of the motor vehicle when testing the specified target torque for acceptability (Fig. 1 & 10; first system target torque is evaluated in S23 with respect to rear axle roll stabilizer 14’, second system target torque is evaluated in S25 with respect to front axle roll stabilizer 14), in particular for the determination of the roll torque distribution required for that (steps S23 & S25), besides the system target torque specified for the adjustable roll stabilizer 14, 14’ (Fig. 10; steps S23 and S25 compares system target torque to both 1 – alpha and 1 – beta).

Regarding claim 20, Urababa further discloses determining the roll torque distribution is determined from a ratio between roll torque supported by a first axle (front axle) and overall roll torque supported by the motor vehicle (S23 and S25 use a roll torque distribution ratio of Front/Rear, which is directly correlated to the ratio Front/Total, as Total = Front + Rear).

Regarding claim 23, Urababa further discloses utilizing the method for operating two adjustable roll stabilizers 14, 14’ of the motor vehicle, and the actuator 30 for one of the two adjustable roll stabilizers 14, 14’ is controlled on the basis of a system target torque specified for the vehicle for the axle (Fig. 1; front axle) concerned (Fig. 10; steps S25 and S26), wherein, in each case, carrying out an independent test of the specified system target torque for acceptability in relation to the roll torque distribution that is acceptable for the motor vehicle (Fig. 10; Para. [0070] – [0072]; steps S23-S26 test the system target torque for acceptability by comparing it to an acceptable range of values).

Regarding claim 24, Urababa further discloses a two-axled motor vehicle (Fig. 1) having first 14 and second 14’ adjustable roll stabilizers, which are suitable for carrying out the method according to claim 13, the first adjustable roll stabilizer 14 is associated with a front axle (Fig. 1) and the second adjustable roll stabilizer 14’ is associated with a rear axle (Fig. 1), 
each of the first 14 and second 14’ adjustable roll stabilizers is controllable as a function of a guide magnitude in a form of an axle-related system target torque specified for the vehicle (Fig. 10; Step S21 determines target rotational angles and associated target torques for front and rear axles),
wherein a device, for testing the axle-related system target torque for acceptability in relation to a roll torque distribution that is acceptable for the motor vehicle, is associated with each of the adjustable roll stabilizers 14, 14’ (Fig. 10; Steps S23 – S26 compare system target torque to an acceptable range of roll torque distributions for both the front and rear axle).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Urababa in view of Weber (DE 102009007357 A1), as cited by Applicant.
Regarding claim 21, Urababa discloses all aspects of the current invention except determining an overall roll torque supported by the motor vehicle from a sum of roll torque supported by a first axle and roll torque supported by a second axle.
Weber teaches (Para. [0009] of original document; Para. [0011] – [0014] of Translation) determining an overall roll torque MARS,ges supported by the motor vehicle from a sum of roll torque supported by a first axle MARS,VA and roll torque supported by a second axle MARS,HA.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Urababa to calculated the overall roll torque as a sum of the first axle roll torque and second axle roll torque as disclosed by Weber because it is a metric that can be used to influence and assess the lateral dynamics of the vehicle (Para. [0001] – [0005]).



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Urababa in view of Illg et al. (US 2015/0094909 A1), hereinafter Illg.
Regarding claim 22, Urababa further discloses controlling the actuator 30, 30’ on a basis of the system target torque in such a manner that the system target torque is taken into account for determining a target angle (Fig. 10; Steps S23-S26) from which a target motor torque for controlling a motor 70 of the actuator 30 is determined (Para. [0071]). Urababa does not disclose that the target motor torque is determined by way of a position-rotation speed regulator.
Illg teaches (Para. [0056]) the use of a position-rotation speed regulator 56 to achieve a target motor torque (rotational speed control module 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Urababa by using a position-rotation speed regulator as disclosed by Illg because the rotational speed control module, in combination with an angle control and power control module, controls the actuator and therefore the behavior of the roll stabilizer (Para. [0010] – [0013]).

Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach adjustable roll stabilizers of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614